DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Amendment
Claims 12-22 are currently pending. Claims 12 and 14-16 have been amended.  Claims 18-22 have been added. Claims 14-16 have been amended to overcome the objections set forth in the Non-Final Office Action mailed on 05 October 2020.
Claim Objections
Claims 14, 18, 20, 21, and 22 are objected to because of the following informalities:
“the single plug of the single ferromagnetic material” in lines 1-2 of claim 14 should read “the single solid plug of the single magnetically detectable ferromagnetic material”
“the ferromagnetic material” in line 7 of claim 18, line 1 of claim 20, and line 5 of claim 21 should read “the single magnetically detectable ferromagnetic material”
“10-5/°C” in line 3 of claim 22 should read “10-5/°C”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 19, 21, and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 19 and 22 recite “the magnetic marker…further comprising the handheld magnetic probe.” The specification does not provide support for a magnetic marker, an implantable element, comprising a handheld magnetic probe, which is held externally from the body. Claim 21 recites “a magnetic marker consisting of: a single solid plug consisting of a single magnetically detectable ferromagnetic material.” [0073]-[0074] of the filed specification mentions the magnetic marker comprises a liquid or gel that becomes solid upon contact with biological fluid or biological condition, indicating that the magnetic marker includes more than just the recited elements. The term “consisting” is closed language, indicating that the magnetic marker can only include the elements recited in claim 21. Thus, the specification does not provide support for the magnetic marker only including the elements recited in claim 21. Claim 22 is further rejected due to its dependency to claim 21.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12, 19, 21, and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-17 are further rejected due to their dependency to claim 12.
Claims 12 and 21 recite “a single solid plug.” However, [0073]-[0074] of the filed specification mentions the magnetic marker comprises a liquid or gel that becomes solid upon contact with biological fluid or biological condition, indicating that the magnetic marker includes more than just the recited elements. The claims should be amended to properly describe the invention, as the specification mentions that the plug is a liquid/gel that becomes solid upon contact with biological fluid.
The term "substantially" in claims 19 and 22 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what range “substantially 50 GPa or more” covers. Clarification is requested.
Claims 19 and 22 recite “the magnetic marker…further comprising the handheld magnetic probe…” However, it is unclear how the magnetic marker, an implantable element, can comprise a handheld magnetic probe, which is held externally from the body. Clarification is requested.
Claim 22 recites “the magnetic marker…further comprising the handheld magnetic probe…” However, claim 21 recites “a magnetic marker consisting of…” If claim 21, an independent claim, recites that the magnetic marker consists of certain elements, the dependent claims cannot recite that the magnetic marker includes additional elements, as the term “consisting” is closed language whereas “comprising” is open language. Clarification is requested.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 12-16 and 21 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Jones et al. ‘213 (US Pub No. 2004/0236213 – previously cited).
Regarding claim 12, Jones et al. ‘213 teaches a magnetic marker comprising: a single solid plug (Figs. 1A-1C short term markers 17 and [0037], [0041]) comprising a single magnetically detectable ferromagnetic material ([0041], [0048]; radiopaque element 28 may be made with suitable radiopaque material, including stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, other radiopaque metals, alloys and oxides of these metals, barium salts, iodine salts, iodinated materials, and combinations of these.), wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 15 mm in length ([0043]) and wherein the magnetic marker has magnetic susceptibility selected such that the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using a handheld magnetic susceptometry probe (It is noted that the specifics of the handheld magnetic susceptometry probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic susceptometry probe given that the probe is sensitive enough.).
Regarding claim 13, Jones et al. ‘213 teaches wherein the single magnetically detectable ferromagnetic material is a stainless steel ([0048]).
Regarding claim 14, Jones et al. ‘213 teaches wherein the single plug of the single ferromagnetic material is detectable by one or more of X-ray, ultrasound, and the magnetic suspectometry probe ([0051]).
Regarding claim 15, Jones et al. ‘213 teaches wherein the magnetic marker is implantable for less than six months ([0017]; It is noted that anything is implantable for less than 6 months.).
Regarding claim 16, Jones et al. ‘213 teaches wherein the magnetic marker is between 3 mm and 8 mm in length ([0043]).
Regarding claim 21, Jones et al. ‘213 teaches a magnetic marker consisting of: a single solid plug (Figs. 1A-1C short term markers 17 and [0037], [0041]) consisting of a single magnetically detectable ferromagnetic material ([0041], [0048]; radiopaque element 28 may be made with suitable radiopaque material, including stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, other radiopaque metals, alloys and oxides of these metals, barium salts, iodine salts, iodinated materials, and combinations of these.), wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 7 mm in length ([0043]), wherein an amount of the ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using a handheld magnetic probe (It is noted that the specifics of the handheld magnetic probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic probe given that the probe is sensitive enough.), wherein the ferromagnetic material is stainless steel ([0048]).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 17 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213.
Regarding claim 17, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for wherein the single plug comprises at least 1 mg of the single magnetically detectable ferromagnetic material.
It would have been obvious, through routine experimentation, to determine the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Claims 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213.
Regarding claim 18, Jones et al. ‘213 teaches a magnetic marker comprising: a single solid plug (Figs. 1A-1C short term markers 17 and [0037], [0041]) comprising a single magnetically detectable ferromagnetic material 28 ([0041], [0048]; radiopaque element 28 may be made with suitable radiopaque material, including stainless steel, platinum, gold, iridium, titanium, tantalum, tungsten, silver, rhodium, nickel, bismuth, other radiopaque metals, alloys and oxides of these metals, barium salts, iodine salts, iodinated materials, and combinations of these.), wherein the magnetic marker is between 0.8 mm and 2.4 mm in diameter ([0043]) and less than 15 mm in length ([0043]), and wherein the amount of the ferromagnetic material is selected such that the magnetic susceptibility of the magnetic marker is magnetically localizable in breast or lymph tissue (Fig. 5 breast 40 and [0049])) using a handheld magnetic probe (It is noted that the specifics of the handheld magnetic probe was not found in the specification. Any plug that exhibits a magnetic susceptibility would be detectable by a handheld magnetic probe given that the probe is sensitive enough.).

It would have been obvious, through routine experimentation, to determine the optimum amount of the single magnetically detectable ferromagnetic material (Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).).
Regarding claim 20, Jones et al. ‘213 teaches wherein the ferromagnetic material is stainless steel ([0048]).
Claim 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213 in view of Hattersley ‘730 (US Pub No. 2011/0133730).
Regarding claim 19, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for further comprising the handheld magnetic probe, wherein the handheld magnetic probe comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of substantially 50 GPa or more.
Hattersley ‘730 teaches a magnetic probe 100 (Fig. 4 and [0018], [0026]; Fig. 4 shows that the probe 100 is handheld.). The magnetic probe is constructed from a material having a coefficient of thermal expansion of substantially 10-6/°C or less and a Young's modulus of substantially 50 GPa or greater (Abstract, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker of Jones et al. ‘213 to include a handheld magnetic probe that comprises a material having a coefficient of thermal expansion less than or equal to 10-5.
Claim 22 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jones et al. ‘213 in view of Hattersley ‘730.
Regarding claim 19, Jones et al. ‘213 teaches all of the elements of the current invention as mentioned above except for further comprising the handheld magnetic probe, wherein the handheld magnetic probe comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of substantially 50 GPa or more.
Hattersley ‘730 teaches a magnetic probe 100 (Fig. 4 and [0018], [0026]; Fig. 4 shows that the probe 100 is handheld.). The magnetic probe is constructed from a material having a coefficient of thermal expansion of substantially 10-6/°C or less and a Young's modulus of substantially 50 GPa or greater (Abstract, [0018]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the magnetic marker of Jones et al. ‘213 to include a handheld magnetic probe that comprises a material having a coefficient of thermal expansion less than or equal to 10-5/°C and a Young’s modulus of substantially 50 GPa or more as Hattersley ‘730 teaches this will aid in maintaining mechanical stability of a magnetic probe over a wide temperature range ([0027]).
Response to Arguments
Applicant argues that Jones’ releasable plugs appear to be designed to be non-magnetic and designed not to interfere with imaging of tissue using MRI. Applicant also argues that Jones’ plug cannot be a ferromagnetic material because such a material would interfere with MRI imaging, and that Jones’ plug teaches away from a single solid plug comprising a single magnetically detectable ferromagnetic material. Examiner respectfully disagrees, as [0048] of Jones et al. ‘213 teaches that the radiopaque element 28, which is found in marker 17, may be configured for detection by MRI. If a ferromagnetic material could be detected by a MRI, the ferromagnetic material should exhibit magnetic properties. Although [0015] of Jones et al. ‘213 states the materials listed are non-magnetic, [0035] of the PGPUB of 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Krueger ‘512 (US Pub No. 2011/0257512) teaches ferromagnetic materials include: steel, iron, nickel, cobalt, gadolinium, or dysprosium ([0022]). Kurpad et al. ‘355 (US Pub No. 2014/0163355) teaches in MRI, the analog to the passive radio-opaque marker is a passive marker made of a material with a sufficiently large magnetic susceptibility, relative to the surrounding tissues, such as a stainless steel tip on a nitinol wire ([0006]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465.  The examiner can normally be reached on [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	/AURELIE H TU/               Examiner, Art Unit 3791


/ETSUB D BERHANU/Primary Examiner, Art Unit 3791